                 Case 18-17473-JKO        Doc 62     Filed 07/24/19    Page 1 of 2


                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

IN RE:
ISLANDE PIERRE

                                           CASE NO. 18-17473-JKO
                                           CHAPTER 13
      Debtor(s).
_________________________________/

  NOTICE OF WITHDRAWAL OF MOTION TO COMPEL COMPLIANCE WITH THE
MORTGAGE MODIFICATION MEDIATION ORDER FILED BY MTGLQ INVESTORS, LP


       Comes now the Movant, MTGLQ INVESTORS, LP by and through its undersigned attorney,

and pursuant to all applicable bankruptcy laws and rules, and respectfully notices this Court that its

Motion to Compel Compliance with the Mortgage Modification Mediation Order, filed with this Court

on June 10, 2019, with Docket No. 57, is hereby withdrawn.



                                                   EXL Legal, PLLC
                                                   Email Address: bk@exllegal.com
                                                   12425 28th Street North, Suite 200
                                                   St. Petersburg, FL 33716
                                                   Telephone No. (727) 536-4911
                                                   Attorney for the Movant

                                                   By: /s/ Alejandro G. Martinez-Maldonado
                                                   Alejandro G. Martinez-Maldonado
                                                   FL BAR # 108112




1000003322
                  Case 18-17473-JKO         Doc 62     Filed 07/24/19     Page 2 of 2




                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and am in compliance with the additional qualifications to practice in this
Court as set forth in Local Rule 2090-1.
       I FURTHER CERTIFY that a true and correct copy of the foregoing was furnished on July 24,
2019, by U.S. Mail and/or electronic mail via CM/ECF to:

DAVID C SAVITT
20801 BISCAYNE BLVD # 506
AVENTURA, FL 33180

ROBIN R. WEINER, TRUSTEE
P.O. BOX 559007
FORT LAUDERDALE, FL 33355-9007

OFFICE OF THE US TRUSTEE
51 S.W. 1ST AVE
SUITE 1204
MIAMI, FL 33130

       The parties identified below were served on July 24, 2019 by U.S. Mail.

ISLANDE PIERRE
6901 SW 24TH CT
MIRAMAR, FL 33023-3732



                                                     EXL Legal, PLLC
                                                     Email Address: bk@exllegal.com
                                                     12425 28th Street North, Suite 200
                                                     St. Petersburg, FL 33716
                                                     Telephone No. (727) 536-4911
                                                     Attorney for the Movant

                                                     By: /s/ Alejandro G. Martinez-Maldonado
                                                     Alejandro G. Martinez-Maldonado
                                                     FL BAR # 108112




1000003322
